SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “AGREEMENT”) is entered into as of
February 20, 2006 by and between Loudeye Corp., a Delaware corporation (the
“ISSUER”), and the investors identified on the signature pages and Annex I
hereto (each an “INVESTOR” and collectively, the “INVESTORS”). Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in
Section 9.1.

RECITALS

Subject to the terms and conditions of this Agreement, the Investors desire to
subscribe for and purchase, and the Issuer desires to issue and sell to the
Investors, certain shares of the Issuer’s common stock, par value $.001 per
share (the “COMMON STOCK”) and certain Warrants to purchase shares of Common
Stock. The Issuer is offering an aggregate of 16,500,000 shares of Common Stock
(the “SHARES”), together with warrants in the form of Exhibit A hereto (each, a
“WARRANT”) to purchase an aggregate of 12,375,000 shares of Common Stock (each
unit of one share of Common Stock and one Warrant to purchase seventy-five
percent (75%) of a share of Common Stock is referred to herein as a “UNIT”) in a
private placement to the Investors, at a purchase price $0.50 per Unit (the “PER
UNIT PURCHASE PRICE”) and on the other terms and conditions contained in this
Agreement.

TERMS OF AGREEMENT

In consideration of the mutual representations and warranties, covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE 1

SUBSCRIPTION AND ISSUANCE OF SECURITIES

1.1 SUBSCRIPTION AND ISSUANCE OF SECURITIES. Subject to the terms and conditions
of this Agreement, the Issuer will issue and sell to the Investors and the
Investors, severally and not jointly, subscribe for and will purchase from the
Issuer the number of Units set forth next to each Investor’s name on the
signature pages hereof for the aggregate purchase price set forth next to such
Investor’s name on the signature pages hereof (the “SUBSCRIPTION AMOUNT”). The
purchase price for each Unit shall be the Per Unit Purchase Price, which shall
be equal to the sum of the Per Share Purchase Price and the Per Warrant Share
Purchase Price.

1.2 TRANSFER RESTRICTIONS. The Securities may be disposed of only in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective Registration Statement, to the
Issuer, or to an Affiliate of an Investor, the Issuer may require the transferor
thereof to provide to the Issuer an opinion of counsel selected by the
transferor, at the expense of the Investor transferring such Securities or the
transferee, the form and substance of which opinion shall be reasonably
satisfactory to the Issuer, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of an Investor under this
Agreement.

1.3 LEGEND. Any certificate or certificates representing the Securities shall
bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR IN
ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE
AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE COMMISSION.
NOTWITHSTANDING THE FOREGOING, SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

1.4 REMOVAL OF LEGENDS. During the period that a Registration Statement (as
defined below) covering the resale of the Shares and Warrant Shares, and if
applicable the Additional Shares, is effective under the Securities Act or if
such Securities are being sold pursuant to Rule 144(k) promulgated thereunder,
upon the written request of an Investor and following delivery to the Issuer of
certificates evidencing the Shares, Additional Shares and/or Warrant Shares held
by such Investor, the Issuer shall, no later than four Trading Days following
the delivery by an Investor to the Issuer or to the Issuer’s transfer agent of a
certificate representing Shares, Additional Shares and/or Warrant Shares with a
restrictive legend, direct the transfer agent to remove the legend described in
section 1.3 and, as directed by such Investor, either (a) issue a certificate
evidencing the Shares, Additional Shares and/or Warrant Shares without such
legend to such Investor, or (b) direct an electronic transfer of the Shares,
Additional Shares and/or Warrant Shares via DWAC to a DTC account designated by
such Investor; provided, that the Issuer shall pay any fees of the Issuer’s
transfer agent with respect to such certificate issuance or DWAC transfer;
provided further, however, that in the case of a sale pursuant to Rule 144(k),
such holder of Securities shall provide such information as is reasonably
requested by the Issuer to ensure that such Securities may be sold in reliance
on Rule 144(k); and provided, further, that in order to receive shares without a
legend, the holder of such Securities shall submit to the company a
representation letter stating that (and thereby agrees that) (i) to the extent
the exemption from prospectus delivery requirements in Rule 172 under the
Securities Act is not available, the holder will comply with the prospectus
delivery requirements of the Securities Act and (ii) the holder is aware that it
must suspend sales of the Securities covered by a Registration Statement during
a Suspension Period as provided in Section 6.5 and not recommence such sales
until such time as is provided for in Section 6.5(a).

1.5 LEGAL, TAX OR INVESTMENT ADVICE. Each Investor understands that nothing in
this Agreement or any other materials presented to such Investors in connection
with the purchase and sale of the Units constitutes legal, tax or investment
advice. Each Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Units.

ARTICLE 2

CLOSING

2.1 CLOSING. The closing of the transactions contemplated herein (the “CLOSING”)
shall take place on a date designated by the Issuer, which date shall be
February, 22, 2006 or such later Business Day designated by the Issuer that is
on or prior to March 8, 2006 (the “CLOSING DATE”). The Closing shall take place
at the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY
10104. At the Closing, unless the Investors and the Issuer otherwise agree
(i) each Investor shall pay such Investor’s Subscription Amount to the Issuer,
by wire transfer of immediately available funds to the account designated on
Exhibit D; (ii) the Issuer shall issue to each Investor a number of Shares equal
to such Investor’s Subscription Amount divided by the Per Unit Purchase Price
and a Warrant pursuant to which such Investor shall have the right to acquire a
number of shares of Common Stock equal to 75% of the Shares purchased by such
Investor, and the Issuer shall deliver to each Investor certificates for the
Shares and the Warrants purchased by such Investor, duly registered in the name
of such Investor, within five Business Days, and (iii) all other agreements and
other documents referred to in this Agreement which are required for the Closing
shall be executed and delivered (if that is not done prior to the Closing).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

As a material inducement to the Investors entering into this Agreement and
subscribing for the Units, the Issuer represents and warrants to the Investors
as follows as of the date hereof:

3.1 CORPORATE STATUS. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own and lease its properties and
assets and to conduct its business as now conducted except where the failure to
do so would not have a Material Adverse Effect. Each Subsidiary as referred to
in the SEC Reports (as hereinafter defined) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to own and
lease its properties and assets and to conduct its business as now conducted
except where the failure to do so would not have a Material Adverse Effect. The
Issuer and its Subsidiaries are each qualified to do business as a foreign
corporation and are in good standing in all states where the conduct of their
respective businesses or their ownership or leasing of property requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect.

3.2 CORPORATE POWER AND AUTHORITY. The Issuer has the corporate power and
authority to execute and deliver this Agreement and the Warrants (collectively,
the “TRANSACTION DOCUMENTS”) and to issue the Securities in accordance with the
terms hereof and thereof, and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
At the time of the Closing, the Issuer will have taken all necessary corporate
action to authorize the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby.

3.3 ENFORCEABILITY. Each of the Transaction Documents has been duly executed and
delivered by the Issuer and (assuming it has been duly authorized, executed and
delivered by the Investors) constitutes a legal, valid and binding obligation of
the Issuer, enforceable against the Issuer in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) with respect to the indemnification provisions set
forth herein, as and to the extent limited by public policy.

3.4 NO VIOLATION. The execution and delivery by the Issuer of the Transaction
Documents, the consummation of the transactions contemplated thereby, and the
compliance by the Issuer with the terms and provisions thereof (including,
without limitation, the Issuer’s issuance to the Investors of the Securities as
contemplated by and in accordance with this Agreement), will not result in a
default under (or give any other party the right, with the giving of notice or
the passage of time (or both), to declare a default or accelerate any obligation
under) or violate any provision of the Certificate of Incorporation or By-Laws
of the Issuer or any material Contract to which the Issuer is a party (except to
the extent such a default, acceleration, or violation would not, in the case of
a Contract, have a Material Adverse Effect on the Issuer), or violate any
Requirement of Law applicable to the Issuer, or result in the creation or
imposition of any material Lien upon any of the capital stock, properties or
assets of the Issuer or any of its Subsidiaries (except where such violations of
any Requirement of Law or creations or impositions of any Liens would not have a
Material Adverse Effect on the Issuer).

3.5 CONSENTS/APPROVALS. Except for the filing of a Registration Statement in
accordance with Article 6 hereof, a filing of a Form D with the SEC, the
securities commissions of the states in which the Securities are to be issued,
filing of listing applications with respect to the Registrable Securities with
The Nasdaq Stock Market, and the granting of Stockholder Approval as
contemplated by Section 5.11(b), (a) no consents, permits, filings,
authorizations or other actions of any Governmental Authority, and (b) no vote
or consent of the Issuer’s stockholders (other than as contemplated in
Section 5.11(b), are required to be obtained or made by the Issuer for the
Issuer’s execution, delivery and performance of this Agreement which have not
already been obtained or made. No consent, approval, waiver or other action by
any Person under any Contract to which the Issuer is a party or by which the
Issuer or any of its properties or assets are bound is required or necessary for
the execution, delivery or performance by the Issuer of this Agreement and the
consummation of the transactions contemplated hereby, except where the failure
to obtain such consents would not have a Material Adverse Effect on the Issuer.

3.6 VALID ISSUANCE. Upon payment of the Subscription Amount applicable to an
Investor and delivery to such Investor of the Securities, such Securities will
be validly issued, fully paid and non-assessable, free from all Liens with
respect to the issuance of such Securities and will not be subject to any
preemptive or similar rights.

3.7 SEC FILINGS, OTHER FILINGS AND NASDAQ COMPLIANCE. The Issuer has delivered
or made accessible to the Investors all reports required to be filed by it under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (the “SEC
REPORTS,” and together with the disclosure schedule to this Agreement, the
“DISCLOSURE DOCUMENTS”). Except to the extent set forth in a subsequent
amendment thereto, the SEC Reports, when filed, complied in all material
respects with all applicable requirements of the Exchange Act. None of the SEC
Reports, at the time of filing, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading in the light of
the circumstances in which they were made. The Issuer has received notice from
The Nasdaq Stock Market that its common stock is subject to delisting from the
Nasdaq Capital Market as a result of failure to comply with the $1.00 per share
bid price requirement for 30 consecutive days as required by Nasdaq Marketplace
Rule 4310(c)(4). The Issuer has been provided until July 3, 2006, to regain
compliance with Nasdaq minimum bid price requirements. The Issuer has taken, or
will have taken prior to July 3, 2006, all necessary actions to ensure its
continued inclusion in, and the continued eligibility of the Common Stock for
trading on, The Nasdaq Capital Stock Market (the “PRINCIPAL MARKET”) under all
currently effective inclusion requirements. Each balance sheet included in the
SEC Reports (including any related notes and schedules) fairly presents in all
material respects the consolidated financial position of the Issuer as of its
date, and each of the other financial statements included in the SEC Reports
(including any related notes and Schedules) fairly presents in all material
respects the consolidated results of operations of the Issuer for the periods or
as of the dates therein set forth in accordance with GAAP consistently applied
during the periods involved (except that the interim reports are subject to
adjustments which might be required as a result of year end audit and except as
otherwise stated therein).

3.8 GENERAL SOLICITATION; COMMISSIONS. Neither the Issuer, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The Issuer
shall be responsible for the payment of any placement agent’s fees, financial
advisory fees, or brokers’ commissions (other than for persons engaged by any
Investor or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Issuer shall pay, and hold each Investor
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. Except as described in Schedule 3.8, no brokerage or finder’s fees or
commissions are or will be payable by the Issuer to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement. The
Investors shall have no obligation with respect to any fees or with respect to
any claims (other than such fees or commissions owed by an Investor pursuant to
written agreements executed by such Investor which fees or commissions shall be
the sole responsibility of such Investor) made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by this Agreement.

3.9 CAPITALIZATION. The authorized capital stock of the Issuer consists of
250,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock. All
issued and outstanding shares of capital stock of the Issuer have been, and as
of the Closing Date will be, duly authorized and validly issued and are fully
paid and non-assessable. As of February 15, 2006, the Issuer has issued and
outstanding 115,401,757 shares of Common Stock and no shares of Preferred Stock.
Except as described on Schedule 3.9 hereto, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal and similar rights) or agreements, orally or in writing, for the
purchase or acquisition from the Issuer of any shares of capital stock and the
Issuer is not a party to or subject to any agreement or understanding, and there
is no agreement or understanding between any person and/or entities, which
affects or relates to the voting or giving of written consents with respect to
any security or by a director of the Issuer. The Issuer has no obligation,
contingent or otherwise, to redeem or repurchase any equity security or any
security that is a combination of debt and equity, and the Issuer has no present
intention to obligate itself to redeem or repurchase any equity security or any
security that is a combination of debt and equity. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities. There are no securities or
instruments or agreements subjecting any of the Issuer’s capital to preemptive
rights or any other similar rights that will be triggered by the issuance of the
Securities.

3.10 MATERIAL CHANGES. Except as set forth in the SEC Reports or as otherwise
contemplated herein, since September 30, 2005, (a) there has been no Material
Adverse Change in the Issuer and its Subsidiaries taken as a whole, (b) the
Issuer has not incurred any liabilities (contingent or otherwise) other than
(i) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (ii) liabilities that would not be
required to be reflected in the Issuer’s financial statements pursuant to GAAP
or that would not be required to be disclosed in filings made with the SEC,
(c) the Issuer has not altered its method of accounting, (d) the Issuer has not
effected any direct or indirect redemption, purchase or other acquisition by the
Issuer of any shares of the Common Stock, and (e) the Issuer has not declared,
set aside or paid any dividend or other distribution with respect to the Common
Stock.

3.11 LITIGATION. There is no action, suit, proceeding or, to the Issuer’s
knowledge, any investigation pending or currently threatened against the Issuer
or any of its Subsidiaries or their respective officers or directors that
questions the validity of this Agreement or the right of the Issuer to enter
into it, or to consummate the transactions contemplated hereby. Except as
disclosed on Schedule 3.11, there is no action, suit, proceeding or, to the
Issuer’s knowledge, any investigation pending or currently threatened against
the Issuer or any of its Subsidiaries or their respective officers or directors
that could reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect on the Issuer or any change in the
current equity ownership of the Issuer. The foregoing sentence includes, without
limitation, actions pending or, to the Issuer’s knowledge, threatened involving
the prior employment of any of the Issuer’s employees or their use in connection
with the Issuer’s business of any information or techniques allegedly
proprietary to any of their former employers. Except as disclosed in the SEC
Reports, neither the Issuer nor any of its Subsidiaries is a party to or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality. There is no material action,
suit, proceeding or investigation by the Issuer or any of its Subsidiaries
currently pending or which the Issuer or any of its Subsidiaries currently
intends to initiate.

3.12 RIGHTS OF REGISTRATION AND VOTING RIGHTS. Except as contemplated in this
Agreement and as disclosed on Schedule 3.12, the Issuer has not granted or
agreed to grant any registration rights, including piggyback rights, to any
person or entity, and, to the knowledge of the Issuer, no stockholder of the
Issuer has entered into any agreements with respect to the voting of capital
shares of the Issuer. No Person has any right, and the Issuer shall not permit,
any securities of any Person other than the Investors to be included in a
Registration Statement required to be filed pursuant to Section 6.2, except in
each case for such Persons and such securities as are identified on
Schedule 3.12 or in the case of a Piggy-Back Registration under Section 6.2(b),
which securities may be included in such Registration Statement.

3.13 OFFERINGS. Subject in part to the truth and accuracy of the Investors’
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws, and neither the Issuer nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption. The Issuer is eligible to register its Common Stock for resale by the
Investors under Form S-3 under the Securities Act.

3.14 COMPLIANCE WITH CERTIFICATE OF INCORPORATION AND BY-LAWS; COMPLIANCE WITH
LAWS. The Issuer is not in violation or default of any provisions of its
Certificate of Incorporation or Bylaws. The business and operations of the
Issuer have been conducted in accordance with all applicable laws, rules and
regulations of all governmental agencies, authorities and instrumentalities
(including, without limitation, under the federal and state securities laws,
Employee Retirement Income Security Act of 1974, as amended and all laws
relating to the employment of labor), except for such violations which would
not, individually or in the aggregate, have a Material Adverse Effect.

3.15 NASDAQ CAPITAL MARKET. The Common Stock is listed on The Nasdaq Capital
Market and, except for the notice from the Nasdaq Stock Market described in
Section 3.7, to the knowledge of the Issuer, there are no proceedings to revoke
or suspend such listing. The issuance of the Securities will not contravene any
NASDAQ Marketplace Rule. The Common Stock is registered pursuant to Section
12(g) of the Exchange Act. The Issuer has taken no action designed to, or which
to its knowledge is likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act, delisting the Common Stock from The
Nasdaq Capital Market. Except as described in Section 3.7, the Issuer has not
received any notification that, and has no knowledge that, the SEC or the NASD
is contemplating terminating such listing or registration. The issuance of the
Shares, the Warrants and/or the Warrant Shares does not require stockholder
approval, including, without limitation, as may be required pursuant to the
Nasdaq Marketplace Rules.

3.16 TAX MATTERS. The Issuer has filed all tax returns and reports as required
by federal, state, local, and foreign law and has paid all taxes shown thereon
that have become due and payable. Such returns and reports were materially
accurate and complete when filed and reflect all taxes and other assessments due
thereunder to be paid by the Issuer, except those contested by it in good faith.
The provision for taxes of the Issuer included in the provision for accrued
liabilities in the Issuer’s Financial Statements is adequate for taxes due or
accrued as of the dates thereof. The Issuer has never had any material tax
deficiency proposed or assessed against it.

3.17 SARBANES-OXLEY. The Chief Executive Officer and the Chief Financial Officer
of the Issuer have signed, and the Issuer has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, and neither the Issuer nor any of its officers has received notice from
any governmental entity questioning or challenging the accuracy, completeness,
form or manner of filing or submission of such certifications. Except as
disclosed in the SEC Reports, the Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

3.18 DISCLOSURE. The Issuer is aware of no facts which lead it to believe that
the Disclosure Documents, as of their respective dates, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

3.19 CONFIDENTIAL INFORMATION. Other than this Agreement and the terms of the
transactions contemplated hereby, the Issuer has not provided any material
non-public information to the Investors in connection with this Agreement or the
transactions contemplated hereby. The Issuer acknowledges that each Investor
shall be relying on the foregoing representation in effecting transactions in
securities of the Issuer.

3.20 PATENTS AND TRADEMARKS. To the knowledge of the Issuer and each of its
Subsidiaries, the Issuer and its Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have or would reasonably
be expected to result in a Material Adverse Effect (collectively, the
“INTELLECTUAL PROPERTY RIGHTS”). Except as described in the SEC Reports or on
Schedule 3.20, neither the Issuer nor any of its Subsidiaries has received a
written notice that the Intellectual Property Rights used by the Issuer or any
of its Subsidiaries violates or infringes upon the rights of any Person. To the
knowledge of the Issuer, all such Intellectual Property Rights are enforceable
in all material respects.

3.21 INSURANCE. The Issuer and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Issuer and
its Subsidiaries are engaged. Neither the Issuer nor any of its Subsidiaries has
any knowledge that it will not be able to renew its existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

3.22 TRANSACTIONS WITH AFFILIATES. Except as described in the SEC Reports or on
Schedule 3.22, none of the officers or directors of the Issuer is presently a
party to any transaction with the Issuer or any of its Subsidiaries (other than
for services as officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer or director or, to the knowledge of the Issuer,
any entity in which any officer or director has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $60,000 other
than (a) for payment of salary or consulting fees for services rendered,
(b) reimbursement for expenses incurred on behalf of the Issuer and (c) for
other employee benefits, including stock option agreements under any stock
option plan of the Issuer.

3.23 NO INTEGRATED OFFERING. Neither the Issuer, nor any of its Affiliates, nor
any Person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Issuer for purposes
of the Securities Act which would prevent the Issuer from selling the Securities
pursuant to Regulation D and Rule 506 thereof under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the Issuer
or any of its Affiliates or Subsidiaries take any action or steps that would
cause the offering of the Securities to be integrated with other offerings if
such other offering, if integrated, would cause the offer and sale of the
Securities not to be exempt from registration pursuant to Regulation D and
Rule 506 thereof under the Securities Act.

3.24 PRICE OF COMMON STOCK. The Issuer has not taken, and will not take prior to
the Closing, directly or indirectly, any action designed to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of the shares of the Common Stock
to facilitate the sale or resale of the Securities.

3.25 SOLVENCY. Based on the financial condition of the Issuer as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Issuer’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Issuer’s existing debts and other liabilities (including
known contingent liabilities) as they mature; (ii) the Issuer’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Issuer, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Issuer, together
with the proceeds the Issuer would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Issuer does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

3.26 LABOR RELATIONS. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary which could reasonably be expected to result in a Material
Adverse Effect.

3.27 FOREIGN CORRUPT PRACTICES ACT. The Issuer has not taken any action which
would cause it to be in violation of the Foreign Corrupt Practices Act of 1977,
as amended, or any rules or regulations thereunder. To the Issuer’s knowledge,
there is not now, and there has never been, any employment by the Issuer of, or
beneficial ownership in the Issuer by, any governmental or political official in
any country in the world.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

As a material inducement to the Issuer entering into this Agreement and issuing
the Securities, each Investor, severally and not jointly, represents and
warrants to the Issuer as follows:

4.1 POWER AND AUTHORITY. Such Investor, if other than a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation. Such Investor has the
corporate, partnership or other power and authority under applicable law to
execute and deliver this Agreement and consummate the transactions contemplated
hereby, and has all necessary authority to execute, deliver and perform its
obligations under this Agreement and consummate the transactions contemplated
hereby. Such Investor has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby and, when delivered, this Agreement will constitute the valid and legally
binding obligation of such Investor, enforceable against it in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) with respect to the indemnification provisions set
forth herein, as and to the extent limited by public policy.

4.2 NO VIOLATION. The execution and delivery by such Investor of this Agreement,
the consummation of the transactions contemplated hereby, and the compliance by
such Investor with the terms and provisions hereof, will not result in a default
under (or give any other party the right, with the giving of notice or the
passage of time (or both), to declare a default or accelerate any obligation
under) or violate any charter or similar documents of such Investor, if other
than a natural person, or any Contract to which such Investor is a party or by
which it or its properties or assets are bound, or violate any Requirement of
Law applicable to such Investor, other than such violations or defaults which,
individually and in the aggregate, do not and will not have a Material Adverse
Effect on such Investor.

4.3 CONSENTS/APPROVALS. No consents, filings, authorizations or actions of any
Governmental Authority are required for such Investor’s execution, delivery and
performance of this Agreement. No consent, approval, waiver or other actions by
any Person under any Contract to which such Investor is a party or by which such
Investor or any of its properties or assets are bound is required or necessary
for the execution, delivery and performance by such Investor of this Agreement
and the consummation of the transactions contemplated hereby.

4.4 INVESTMENT UNDERTAKING. Such Investor is acquiring the Securities hereunder
for its own account and with no present intention of distributing or selling
such Securities and further agrees not to transfer such Securities in violation
of the Securities Act or any applicable state securities law (it being
understood that this representation and warranty does not limit such Investor’s
right to sell the Shares and Warrant Shares, and if applicable the Additional
Shares, pursuant to a Registration Statement or otherwise in compliance with
applicable federal and state securities laws), and no one other than such
Investor has any beneficial interest in the Securities (except for those
individuals who hold dispositive or voting power over the Securities purchased
by such Investor). Such Investor agrees that it will not sell or otherwise
dispose of any of the Securities unless such sale or other disposition has been
registered under the Securities Act or, in the opinion of counsel reasonably
acceptable to the Issuer, is exempt from registration under the Securities Act
and has been registered or qualified or, in the opinion of such counsel
reasonably acceptable to the Issuer, is exempt from registration or
qualification under applicable state securities laws; provided, however, that by
making the representations herein, such Investor does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Investor
understands that the offer and sale by the Issuer of the Securities being
acquired by such Investor hereunder has not been registered under the Securities
Act by reason of their contemplated issuance in transactions exempt from the
registration and prospectus delivery requirements of the Securities Act pursuant
to Section 4(2) thereof, and that the reliance of the Issuer on such exemption
from registration is predicated in part on these representations and warranties
of such Investor. Such Investor acknowledges that pursuant to Section 1.3 of
this Agreement a restrictive legend consistent with the foregoing has been or
will be placed on the certificates for the Securities. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

4.5 ACCREDITED INVESTOR. Such Investor is an “accredited investor” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act (a copy of
which is attached hereto as Exhibit B), and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment to be made by it hereunder.

4.6 ADEQUATE INFORMATION. Such Investor has reviewed the Disclosure Documents
and such information which such Investor considers necessary or appropriate to
evaluate the risks and merits of an investment in the Securities. Such Investor
acknowledges that each of the SEC Reports, including the risk factors contained
therein, are specifically incorporated herein by reference and form an integral
part of this Agreement.

4.7 OPPORTUNITY TO QUESTION. Such Investor has had the opportunity to question,
and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers and verify information
obtained in such Investor’s examination of the Issuer, including the information
that such Investor has received and reviewed as referenced in Section 4.6 hereof
in relation to its investment in the Securities.

4.8 NO OTHER REPRESENTATIONS. No oral or written representations have been made
to such Investor in connection with such Investor’s acquisition of the
Securities which were in any way inconsistent with the information reviewed by
such Investor. Such Investor acknowledges that no representations or warranties
of any type or description have been made to it by any Person with regard to the
Issuer, any of its Subsidiaries, any of their respective businesses, properties
or prospects or the investment contemplated herein, other than the
representations and warranties set forth in Article 3 hereof.

4.9 KNOWLEDGE AND EXPERIENCE. Such Investor has such knowledge and experience in
financial, tax and business matters, including substantial experience in
evaluating and investing in common stock and other securities (including the
common stock and other securities of speculative companies), so as to enable
such Investor to utilize the information referred to in Section 4.6 hereof and
any other information made available by the Issuer to such Investor in order to
evaluate the merits and risks of an investment in the Securities and to make an
informed investment decision with respect thereto. Such Investor is able to bear
the economic risk of an investment in the Securities and is able to afford a
complete loss of such investment.

4.10 INDEPENDENT DECISION. Such Investor is not relying on the Issuer, any other
potential investor, or on any legal or other opinion in the materials reviewed
by such Investor with respect to the financial or tax considerations of such
Investor relating to its investment in the Securities. Such Investor has relied
solely on the representations and warranties, covenants and agreements of the
Issuer in this Agreement (including the Exhibits hereto) and on its examination
and independent investigation in making its decision to acquire the Securities.

4.11 GENERAL SOLICITATION. Such Investor is not purchasing the Units as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

4.12 RESIDENCE. If such Investor is an individual, then such Investor resides in
the state or province identified in the address of such Investor set forth on
the signature page of such Investor hereto; if such Investor is a partnership,
corporation, limited liability company or other entity, then the office or
offices of such Investor in which its investment decision was made is located at
the address or addresses of such Investor set forth on the signature page of
such Investor hereto.

4.13 CERTAIN TRADING ACTIVITIES. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Issuer
(including, without limitations, any Short Sales involving the Issuer’s
securities) since the time that such Investor was first contacted by the Issuer
or Roth Capital Partners, LLC regarding an investment in the Issuer. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Issuer (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

4.14 BENEFICIAL OWNERSHIP. At the Closing, such Investor will not, after giving
effect to the Securities purchased hereunder, beneficially own in excess of
19.99% of the number of shares of Common Stock of the Issuer then outstanding,
determined in accordance with Rule 13d-3 of the Exchange Act).

4.15 COMMISSIONS. Such Investor has not incurred any obligation for any finder’s
or broker’s or agent’s fees or commissions in connection with the transactions
contemplated hereby.

4.16 NO BROKER -DEALER. Such Investor is not required to be registered as a
broker-dealer pursuant to Section 15 of the Exchange Act.

4.17 INDEPENDENT INVESTMENT. No Investor has agreed to act with any other
Investor for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Investor is acting independently with respect to its investment in
the Securities.

4.18 REGULATION M. Each Investor represents and warrants that it is aware of the
following Telephone Interpretation in the SEC Manual of Publicly Available
Telephone Interpretations (July 1997):

A.65. Section 5

An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.

In addition, each Investor acknowledges that (i) the Issuer has informed the
Investor that the anti-manipulation provisions of Regulation M under the
Exchange Act may apply to purchases and sales of Shares, Additional Shares and
Warrant Shares and that there are restrictions on market making activities by
persons engaged in the distribution of such Securities and (ii) the Issuer has
advised the Investor to consult with its counsel regarding such matters.

ARTICLE 5

COVENANTS

5.1 PUBLIC ANNOUNCEMENTS. Each party to this Agreement agrees that it shall not
issue or release any public announcement with respect to this Agreement or the
transactions provided for herein, which names the other party, without the prior
consent of the other party. Notwithstanding the foregoing, nothing in this
Section 5.1 shall prevent any party hereto from making such public announcements
or filings as it may consider necessary in order to satisfy its legal
obligations. Before 8:50 a.m. (New York Time) on the Business Day following the
date of this Agreement, the Issuer will issue a press release describing the
transactions contemplated by this Agreement, and promptly thereafter file a
Current Report on Form 8-K with the SEC, attaching such press release.

5.2 FURTHER ASSURANCES. Each party shall execute and deliver such additional
instruments and other documents and shall take such further actions as may be
reasonably necessary or appropriate to effectuate, carry out and comply with all
of the terms of this Agreement and the transactions contemplated hereby. Each
Investor and the Issuer shall make on a prompt and timely basis all governmental
or regulatory notifications and filings required to be made by it with or to any
Governmental Authority in connection with the consummation of the transactions
contemplated hereby. The Issuer and each Investor agree to cooperate with the
other in the preparation and filing of all forms, notifications, reports and
information, if any, required or reasonably deemed advisable pursuant to any
Requirement of Law or the rules of Nasdaq Stock Market in connection with the
transactions contemplated by this Agreement and to use their respective
commercially reasonable efforts to agree jointly on a method to overcome any
objections by any Governmental Authority to any such transactions. Except as may
be specifically required hereunder, none of the parties hereto or their
respective Affiliates shall be required to agree to take any action that in the
reasonable opinion of such party would result in or produce a Material Adverse
Effect on such party.

5.3 NOTIFICATION OF CERTAIN MATTERS. Each party hereto shall give prompt notice
to the other party of the occurrence, or non-occurrence, of any event which
would be likely to cause any representation and warranty herein to be untrue or
inaccurate, or any covenant, condition or agreement herein not to be complied
with or satisfied.

5.4 CERTAIN TRADING RESTRICTIONS. (a) Restrictions. From and after the Closing,
for so long as an Investor continues to hold any Securities acquired hereunder,
such Investor will not, nor will any Person acting on its behalf or pursuant to
any understanding with such Investor, engage in any Short Sales, except on those
days (each a “PERMITTED DAY”) on which the aggregate short position with respect
to the Common Stock of the Investor prior to giving effect to any Short Sales by
the Investor on such Permitted Day does not exceed such Investor’s Permitted
Share Position (as defined below) on such Permitted Day; provided, however, that
such Investor will only be entitled to engage in transactions that constitute
Short Sales on a Permitted Day to the extent that following such transaction,
the aggregate short position with respect to the Common Stock of the Investor
does not exceed such Investor’s Permitted Share Position. For purposes of
Section 5.4, the Investor’s “PERMITTED SHARE POSITION” means, with respect to
any date of determination, the number of shares of Common Stock owned by the
Investor (including Shares, Additional Shares, Warrant Shares and any Warrant
Shares underlying unexercised Warrants).

(b) Other Transactions Permitted. Subject to Section 5.4(a) and applicable
securities laws, the Issuer acknowledges and agrees that nothing in Section 5.4
shall prohibit the Investors from, and the Investors are permitted to, engage,
directly or indirectly, in hedging transactions involving the Securities and the
Common Stock (including, without limitation, by way of short sales, purchases
and sales of options, swap transactions and synthetic transactions) at any time.

5.5 FORM D FILING. The Issuer agrees that it shall file in a timely manner a
Form D relating to the sale of the Securities under this Agreement, pursuant to
Regulation D promulgated under the Securities Act.

5.6 INTEGRATION. The Issuer shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of the Nasdaq Capital Market such that the transaction contemplated
hereby would violate any such rules or regulations.

5.7 USE OF PROCEEDS. The Issuer shall use the net proceeds from the sale of the
Units hereunder for working capital and any other general corporate purposes.

5.8 DISCLOSURE OF MATERIAL INFORMATION. The Issuer covenants and agrees that
neither it nor, to its knowledge, any other Person acting on its behalf has
provided or will provide any Investor or its agents or counsel with any
information that the Issuer believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Issuer
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Issuer.
Notwithstanding the foregoing, the Issuer’s compliance with the terms of Section
5.11 (including the notice provisions thereof) of that certain Subscription
Agreement, dated December 21, 2004, by and among the Issuer and the investors
listed on Annex I thereto shall not under any circumstances constitute a breach
of this Section 5.8.

5.9 LISTING. The Issuer shall promptly secure the listing of all of the
Registrable Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed (subject to
official notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. The Issuer has taken, or will have taken prior to July 3, 2006, all
commercially reasonable necessary actions to ensure its continued inclusion in,
and the continued eligibility of the Common Stock for trading on, the Principal
Market and shall take all commercially reasonable necessary actions to maintain
such inclusion and eligibility until such time as all Registrable Securities
have been sold or transferred; provided, that the foregoing shall not preclude
the Issuer from changing its listing to the Nasdaq National Market, the New York
Stock Exchange or another principal stock exchange or market.

5.10 REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Issuer to the public without registration
(“RULE 144”), the Issuer agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Issuer under the Securities Act and the Exchange Act so long as
the Issuer remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Issuer, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual
report of the Issuer and such other reports and documents so filed by the
Issuer, and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.

5.11 REVERSE STOCK SPLIT. (a) If the Issuer shall effect a Reverse Stock Split
prior to the six-month anniversary of the Closing Date and the Reset Price is
less than the Per Unit Purchase Price, then the Issuer shall, not later than the
10th Business Day following the Reset Period, have the option to either:

(i) Pay to each Investor an amount in cash (the “RESET AMOUNT”), which must be
received by such Investor no later than the 10th Business Day following the
Reset Period, equal to the lesser of (A) the Threshold Price minus the Reset
Price, multiplied by the number of Shares then held by such Investor on the
Trading Day immediately following the Reset Period, or (B) the Per Unit Purchase
Price minus the Reset Price, multiplied by the number of Shares then held by
such Investor on the Trading Day immediately following the Reset Period. The
Issuer agrees that all such payments (x) will be made free of any and all
set-offs and claims that it may have against any Investor and (y) will be made
in U.S. dollars by wire transfer of immediately available funds to the account
designated by each Investor for such purpose; or

(ii) Issue to each Investor such number of additional shares of Common Stock
(collectively, “ADDITIONAL SHARES”), which must be received by such Investor no
later than the 10th Business Day following the Reset Period, equal to such
Investor’s Reset Amount divided by the Reset Price.

(b) The Issuer covenants and agrees that, solely as a condition precedent to the
issuance of the Additional Shares to Investors in accordance with
Section 5.11(a)(ii), the Issuer must first obtain the approval of its
stockholders, if required, for purposes of complying with Nasdaq Rule 4350(i)
(the “STOCKHOLDER APPROVAL”).

In furtherance of the obligations of the Issuer under this Section 5.11(b), as a
condition precedent to the issuance of the Additional Shares to Investors in
accordance with Section 5.11(a)(ii), (1) the Board of Directors of the Issuer
shall adopt proper resolutions authorizing the issuance of the Additional
Shares, (2) the Board of Directors of the Issuer shall recommend and the Issuer
shall otherwise promptly and duly obtain the Stockholder Approval, including,
without limitation, soliciting proxies from its stockholders in connection
therewith and having all management-appointed proxy-holders vote their proxies
in favor of such proposals to carry out such resolutions (and hold a meeting of
the stockholders as soon as practicable, but in any event not later than the
60th day after delivery of the proxy or other applicable materials relating to
such meeting) and (3) within three Business Days of obtaining such stockholder
authorization, take all actions necessary to effectuate the Stockholder
Approval.

(c) Each Investor covenants that, as a condition precedent to its right to
receive any cash or securities pursuant to this Section 5.11, neither it nor any
Person acting on its behalf or pursuant to any understanding with it will engage
in or close out any transactions in the securities of the Issuer (including
Short Sales) during the Reset Period.

(d) The aggregate Reset Amount payable to an Investor under Section 5.11(a)(i)
or the aggregate value of Additional Shares payable to an Investor under
Section 5.11(a)(ii) shall not exceed ten percent (10%) of the aggregate purchase
price of the Units purchased by such Investor pursuant to this Agreement.

(e) It shall be a condition precedent to any issuance of Additional Shares
pursuant to Section 5.11(a)(ii) that (i) the Issuer shall be eligible for
continued inclusion in, and the Common Stock shall be eligible for trading on,
the Principal Market or another principal stock exchange or market under all
then effective inclusion requirements, and (ii) the Issuer shall not be in
material breach of the Transaction Documents.

5.12 RESERVATION OF COMMON STOCK. As of the Closing Date, the Issuer shall have
reserved and the Issuer shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Issuer to issue Shares pursuant to this
Agreement and to issue Warrant Shares pursuant to the Warrants.

5.13 ADDITIONAL ISSUANCES OF SECURITIES. The provisions of this Section 5.13
shall not be effective if it is determined under the rules of the Principal
Market (or any other principal stock exchange or market (including the Nasdaq
National Market) on which the Issuer’s shares of Common Stock may become listed)
that such provisions would result in the Issuer being required to obtain the
approval of its stockholders for the consummation of the transactions
contemplated by this Agreement.

(a) For purposes of this Section 5.13, the following definitions shall apply:

(i) “APPROVED STOCK PLAN” means any plan which has been approved by the board of
directors of the Issuer, pursuant to which the Issuer’s securities may be issued
to any consultant, employee, officer or director for services provided to the
Issuer.

(ii) “CONVERTIBLE SECURITIES” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(ii) “OPTIONS” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(ii) “COMMON STOCK EQUIVALENTS” means, collectively, Options and Convertible
Securities.

(b) From the date hereof until the one year anniversary of the Closing Date (the
“TRIGGER DATE”), except as provided in clauses (vii) and (viii) of this
Section 5.13(b), the Issuer will not, directly or indirectly, offer, sell, grant
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “SUBSEQUENT PLACEMENT”)
unless the Issuer shall have first complied with this Section 5.13(b).

(i) The Issuer shall deliver to each Investor an electronic or written notice
(the ”OFFER NOTICE”) of any proposed or intended issuance or sale or exchange
(the ”OFFER”) of the securities being offered (the “OFFERED SECURITIES”) in a
Subsequent Placement, which Offer Notice shall (A) identify and describe the
Offered Securities, (B) describe the price (which may be expressed as a
percentage of the market price on the date definitive agreements are to be
executed) and other material terms upon which they are to be issued, sold or
exchanged, and the approximate number or amount of the Offered Securities to be
issued, sold or exchanged, (C) identify the persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (D) offer to issue and sell to or exchange with such Investors a
pro rata portion of 30% of the Offered Securities, allocated among such
Investors (x) based on such Investor’s pro rata portion of the aggregate number
of Shares purchased hereunder (the “BASIC AMOUNT”), and (y) with respect to each
Investor that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Investors as such
Investor shall indicate it will purchase or acquire should the other Investors
subscribe for less than their Basic Amounts (the “UNDERSUBSCRIPTION AMOUNT”). In
the event the material terms of the Subsequent Placement change prior to
execution of definitive agreements with respect thereto, the Issuer shall notify
the Investor of such modified terms and the Offer Notice shall be deemed
modified thereby (and, in the event an Investor has elected to accept the Offer,
such Investor may elect to revoke such acceptance by notifying the Issuer in
writing of such revocation within one day after the Issuer delivers such
notice).

(ii) To accept an Offer, in whole or in part, such Investor must deliver a
written notice to the Issuer prior to the end of the fifth (5th) Business Day
after such Investor’s receipt of the Offer Notice or such shorter period (which
shall not be less than one Business Day) as the Issuer shall specify in the
Offer Notice (the “OFFER PERIOD”), setting forth the portion of such Investor’s
Basic Amount that such Investor elects to purchase and, if such Investor shall
elect to purchase all of its Basic Amount, the Undersubscription Amount, if any,
that such Investor elects to purchase (in either case, the “NOTICE OF
ACCEPTANCE”). If the Basic Amounts subscribed for by all Investors are less than
the total of all of the Basic Amounts, then each Investor who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “AVAILABLE UNDERSUBSCRIPTION
AMOUNT”), each Investor who has subscribed for any Undersubscription Amount
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Basic Amount of such Investor bears to the total
Basic Amounts of all Investors that have subscribed for Undersubscription
Amounts, subject to rounding by the Issuer to the extent its deems reasonably
necessary.

(iii) The Issuer shall have thirty (30) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the “REFUSED SECURITIES”) (it being understood that Refused
Securities include 70% of the Offered Securities not covered by the Offer Notice
and any remaining Offered Securities as to which a Notice of Acceptance has not
been given by the Investors), and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring person or persons or less favorable to the Issuer than those
set forth in the Offer Notice (as such notice may be modified pursuant to clause
(i) above).

(iv) In the event the Issuer shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 5.13(b)(iii) above), then each Investor may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Investor elected to
purchase pursuant to Section 5.13(b)(ii) above multiplied by a fraction, (A) the
numerator of which shall be the number or amount of Offered Securities the
Issuer actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Investors pursuant to Section 5.13(b)(iii)
above prior to such reduction) and (B) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Investor so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Issuer may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Investors in accordance with
Section 5.13(b)(i) above.

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investors shall acquire from the Issuer, and the
Issuer shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 5.13(b)(iii) above if the Investors have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Investors of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Issuer and the Investors of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Investors and
their respective counsel. It is expressly agreed that the Issuer shall not be
required to issue, sell or exchange all or any portion of the Refused Securities
and if the Purchaser abandons any such issuance, sale or exchange then Investors
will not have the right to purchase any Offered Securities hereunder
notwithstanding the delivery of a Notice of Acceptance hereunder.

(vi) Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 5.13(b)(iii) above may not be issued, sold or exchanged
until they are again offered to the Investors under the procedures specified in
this Agreement.

(vii) The provisions of this Section 5.13 shall not apply in connection with the
issuance of any Common Stock or Common Stock Equivalents issued or issuable:
(A) in connection with any Approved Stock Plan; (B) to officers, directors,
employees or consultants, whether or not pursuant to an Approved Stock Plan,
primarily for compensatory purposes with respect to services rendered or to be
rendered or as an inducement grant to any such individuals as permitted under
applicable Nasdaq Stock Market Rules, (C) upon exercise of the Warrants;
(D) pursuant to any public offering of the Company’s equity or debt securities;
(E) in connection with a change of control or acquisition transaction (including
by way of a merger, consolidation, tender offer, asset acquisition or otherwise)
approved by the Company’s board of directors; (F) to customers, vendors,
licensors or joint venture partners or in connection with other strategic
alliances, the primary purpose of which is not to raise equity capital; (G) to
any strategic investor (whether or not a primary purpose of such issuance is to
raise equity capital); (H) in connection with an equipment lease financing
transaction or a credit financing transaction, the primary purpose of which is
not to raise equity capital; (I) in connection with a dividend, distribution or
issuance of Convertible Securities pursuant to a stockholder rights plan (poison
pill) approved by the Company’s board of directors; (J) in any other transaction
the primary purpose of which is not to raise equity capital and (K) upon
conversion of any Options or Convertible Securities which are outstanding on the
day immediately preceding the date hereof or that may be issued pursuant to any
of clauses (A) through (J) of this clause (vii) (the actions referred to in
subclauses (A) through (K) collectively referred to as “EXEMPT TRANSACTIONS.”)

(viii) The provisions of this Section 5.13 shall not apply in connection with
the issuance of any Common Stock issued or issuable in connection with any bona
fide financing if the participation of Investors in such financing (assuming
Investors exercised their rights to so participate pursuant to this
Section 5.13) would cause the offering of the securities in connection with such
bona fide financing to be integrated with the issuance of the Securities for
purposes of any rules of the Principal Market (or any other national securities
exchange (including the Nasdaq National Market) on which the Issuer’s shares of
Common Stock may become listed) or otherwise result in the Issuer being required
to obtain the approval of its stockholders for all or any portion of such bona
fide financing under the rules of the Principal Market (or any other national
securities exchange (including the Nasdaq National Market) on which the Issuer’s
shares of Common Stock may become listed), in which case, the Issuer shall
notify the Investors of such potential integration and the basis therefor;
provided that at the request of one or more Investors that desire(s) to exercise
its rights under this Section 5.13 with respect to such financing, the Issuer
shall use commercially reasonable best efforts to cooperate with such Investors
to explore whether the transaction can be structured in a manner that would not
result in such integration or stockholder approval requirement, including by
participating in discussions with the staff of the Principal Market (it being
understood that the Issuer shall not be required to alter the structure of such
transaction in a manner that would be adverse to it in any material respect).

5.14 NO ISSUANCES UNTIL AFTER EFFECTIVNESS. Except for any Exempt Transaction or
any issuance of securities to be registered on a Special Registration Statement,
the Issuer shall not, prior to the earlier of (a) the 60-day anniversary of the
effectiveness date of the initial Registration Statement required to be filed
pursuant to Section 6.2 hereof, or (b) the sixth month anniversary of the
Closing Date, consummate a Subsequent Placement.

ARTICLE 6

REGISTRATION RIGHTS

The Investors shall have the following registration rights with respect to the
Registrable Securities owned by it:

6.1 TRANSFER OF REGISTRATION RIGHTS. Subject to the provisions of this
Agreement, each Investor may assign the registration rights with respect to the
Registrable Securities to any party or parties to which it may from time to time
transfer the Registrable Securities, provided that the transferee agrees in
writing with the Issuer to be bound by the applicable provisions of this
Agreement regarding such registration rights and indemnification relating
thereto. Upon assignment of any registration rights pursuant to this Section 6.1
by an Investor, such Investor shall deliver to the Issuer a notice of such
assignment which includes the identity and address of any assignee and such
other information reasonably requested by the Issuer in connection with
effecting any such registration (collectively, the Investor and each such
subsequent holder is referred to as a “HOLDER”). Notwithstanding anything to the
contrary herein, the rights of a Holder pursuant to Article 6 may be assigned
only to a transferee or assignee of any Registrable Securities if such
transferee or assignee acquires at least 100,000 shares of such Holder’s
Registrable Securities (equitably adjusted for any stock splits, subdivisions,
stock dividends, changes, combinations or the like) or less if the shares being
transferred constitute all of such transferring Holder’s Registrable Securities.

6.2 REQUIRED REGISTRATION. (a) The Issuer shall use best efforts to file a
Registration Statement on Form S-3, except if the Issuer is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case the
Registration Statement shall be on another appropriate form in accordance
herewith, on or before each Filing Date, as the case may be, pursuant to which
the Registrable Securities shall be registered for resale. The Issuer shall use
commercially reasonable efforts to cause the SEC to declare a Registration
Statement effective as soon as practicable after filing, but in any event, no
later than its Effectiveness Date, and to thereafter maintain the effectiveness
of such Registration Statement until the earlier of (i) the second anniversary
of the Closing Date, (ii) in the case of a Registration Statement (other than an
initial Registration Statement) which shall include any Additional Shares, the
second anniversary of the date on which the Issuer first has the obligation to
issue Additional Shares, or (iii) such time as all Holders have sold all of
their Registrable Securities (the “EFFECTIVENESS PERIOD”). The Issuer covenants
that it will provide written notice to the Investors that each of the Issuer’s
Registration Statements on Form S-3 registering the Registrable Securities has
been declared effective by the SEC, which notice shall be given promptly after
the Issuer has received notice of such effectiveness from the SEC. The Issuer
shall file with the SEC in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement (whether or not such filing is technically required under
such Rule), no later than 5:00 p.m. (New York City time) on the date that such
Registration Statement is declared effective in the event the SEC notifies the
Issuer of such effectiveness by 12:00 p.m. on such date, or no later than 8:00
a.m. (New York City time) on the Business Day after the date such Registration
Statement is declared effective in the event the SEC notifies the Issuer of such
effectiveness after 12:00 p.m. on such date. In the event the Issuer shall not
be eligible to file a registration statement on Form S-3, the Issuer covenants
and agrees to undertake to register the Registrable Securities on Form S-3 as
soon as reasonably practicable after the Issuer becomes eligible to use such
form (but shall maintain the effectiveness of a Registration Statement on any
substitute form until such Form S-3 is effective). In the event that (A) a
Registration Statement required hereunder is not declared effective by the
applicable Effectiveness Date, and (B) after such Effectiveness Date the Issuer
files any registration statement under the Securities Act for purposes of a
public offering of securities of the Issuer (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements), then the Issuer will,
subject to customary underwriter cut-backs and exclusions, include in such
registration statement the Registrable Securities then held by such Investor in
such registration statement (any such registration a “PIGGY-BACK REGISTRATION”).

(b) In connection with Section 6.2(a) and for the avoidance of any doubt, if
Additional Shares are issued prior to the filing of the initial Registration
Statement, such Additional Shares shall be included in such initial Registration
Statement. If Additional Shares are issued subsequent to the filing of the
initial Registration Statement, then the Issuer shall prepare and file by the
Filing Date for such Registration Statement, an additional Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement, on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form for such purpose).

(c) If: (i) a Registration Statement is not filed on or prior to its Filing
Date, or (ii) a Registration Statement is not declared effective by the SEC on
or prior to its required Effectiveness Date, or (iii) after the Effectiveness
Date, such Registration Statement ceases to be effective and available to the
Holders as to all Registrable Securities to which it is required to cover at any
time prior to the expiration of its Effectiveness Period, (any such failure or
breach being referred to as an “EVENT,” and for purposes of clauses (i), (ii) or
(iii) the date on which such Event occurs, being referred to as “EVENT DATE”),
then, in addition to any other rights available to the Holders, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, but subject to Section 6.5(b), the Issuer shall pay to each
Holder, as liquidated damages and not as a penalty, in the case of the initial
Registration Statement, a cash payment equal to 1% of the aggregate purchase
price paid by such Investor to the Issuer with respect to the Shares or Warrant
Shares then held by such Holder, and in the case of a Registration Statement
with respect to Additional Shares not included in the initial Registration
Statement, a cash payment equal to 1% of the product of the Reset Price
multiplied by the number of Additional Shares then held by such Holder. The
parties agree that the Issuer will not be liable for liquidated damages under
this Section in respect of the Warrants. The liquidated damages pursuant to the
terms hereof shall apply on a pro rata basis for any portion of a month prior to
the cure of an Event; provided that the maximum aggregate liquidated damages
payable to a Holder under this Section 6.2(c) shall not exceed eight percent
(8%) of the aggregate purchase price of the Units purchased by such Holder
pursuant to this Agreement. The parties agree that such liquidated damages shall
not be the exclusive damages under this Agreement with respect to the occurrence
of such Event.

6.3 REGISTRATION PROCEDURES. (a) In case of a Registration Statement effected by
the Issuer subject to this Article 6, the Issuer shall keep the Holders, advised
in writing as to the initiation of such registration, and as to the completion
thereof. In addition, subject to Section 6.2 above, the Issuer shall, to the
extent applicable to a Registration Statement:

(i) prepare and file with the SEC such amendments and supplements to a
Registration Statement as may be necessary to keep such registration, effective
and comply with provisions of the Securities Act with respect to the disposition
of all securities covered thereby during the period referred to in
Section 6.2(a);

(ii) update, correct, amend and supplement a Registration Statement as
necessary;

(iii) notify the Holders when a Registration Statement is declared effective by
the SEC, and furnish such number of prospectuses, including preliminary
prospectuses, and other documents incident thereto as the Holders may reasonably
request from time to time;

(iv) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions of
the United States as the Holders may reasonably request where an exemption is
not available to enable it to consummate the disposition in such jurisdiction of
the Registrable Securities (provided that the Issuer will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this provision, or (ii) consent to
general service of process in any such jurisdiction, or (iii) subject itself to
taxation in any jurisdiction where it is not already subject to taxation);

(v) notify the Holders at any time when a prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in a
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and the Issuer
will prepare a supplement or amendment to such prospectus, so that, as
thereafter delivered to purchasers of such shares, such prospectus will not
contain any untrue statements of a material fact or omit to state any fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(vi) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Issuer are then listed and
obtain all necessary approvals from The Nasdaq Capital Market for trading
thereon;

(vii) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of a Registration Statement; and

(viii) upon the sale of any Registrable Securities pursuant to a Registration
Statement, direct the transfer agent to remove all restrictive legends from all
certificates or other instruments evidencing the Registrable Securities.

(b) Notwithstanding anything stated or implied to the contrary in Section 6.3(a)
above, the Issuer shall not be required to consent to any underwritten offering
of the Registrable Securities or to any specific underwriter participating in
any underwritten public offering of the Registrable Securities.

(c) Each Holder agrees that upon receipt of any notice from the Issuer of the
happening of any event of the kind described in Section 6.3(a)(v), such Holder
will forthwith discontinue such Holder’s disposition of Registrable Securities
pursuant to a Registration Statement relating to such Registrable Securities
until such Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 6.3(a)(v) and, if so directed by the Issuer,
will deliver to the Issuer at the Issuer’s expense all copies, other than
permanent file copies, then in such Holder’s possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.

(d) Except as required by law, all expenses incurred by the Issuer in complying
with this Article 6, including but not limited to, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Issuer, blue sky fees and expenses (including
fees and disbursements of counsel related to all blue sky matters)
(“REGISTRATION EXPENSES”) incurred in connection with any registration,
qualification or compliance pursuant to this Article 6 shall be borne by the
Issuer. All underwriting discounts and selling commissions applicable to a sale
incurred in connection with any registration of Registrable Securities and the
legal fees and other expenses of a Holder shall be borne by such Holder.

6.4 FURTHER INFORMATION. If Registrable Securities owned by a Holder are
included in any registration, such Holder shall furnish the Issuer such
information regarding itself as the Issuer may reasonably request and as shall
be required in connection with any registration (or amendment or supplement
thereto), referred to in this Agreement, and Holder shall indemnify the Issuer
with respect thereto in accordance with Article 7 hereof. Each Investor hereby
represents and warrants to the Issuer, severally and not jointly, that it has
accurately and completely provided all material requested information and
answered the questions numbered (a) through (d) on the signature pages of this
Agreement, and such Investor agrees and acknowledges that the Issuer may rely on
such information as being materially true and correct for purposes of preparing
and filing a Registration Statement at the time of filing thereof and at the
time it is declared effective, unless such Investor has notified the Issuer in
writing to the contrary prior to such time.

6.5 RIGHT OF SUSPENSION. (a) Notwithstanding any other provision of this
Agreement or any related agreement to the contrary, if any, the Issuer shall
have the right, at any time, to suspend the effectiveness of a Registration
Statement and offers and sales of the Registrable Securities covered thereby
whenever, in the good faith judgment of the Issuer, (i) continuing such
effectiveness or permitting such offers and sales could reasonably be expected
to have an adverse effect upon a proposed sale of all or substantially all of
the assets of the Issuer or a merger, acquisition, reorganization,
recapitalization or similar current transaction materially affecting the capital
structure or equity ownership of the Issuer, (ii) there exists a material
development or a potential material development with respect to or involving the
Issuer that the Issuer would be obligated to disclose in the prospectus used in
connection with a Registration Statement, which disclosure, in the good faith
judgment of the Issuer, after considering the advice of counsel, would be
premature or otherwise inadvisable at such time, or (iii) the SEC has issued a
stop order suspending the effectiveness of a Registration Statement, an event
occurs that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances, not misleading (a “SUSPENSION EVENT”).
In the event that the Issuer shall determine to so suspend the effectiveness of
a Registration Statement and offers and sales of the Registrable Securities
covered thereby, the Issuer shall, in addition to performing those acts required
to be performed under the Securities Act and/or the Exchange Act or deemed
advisable by the Issuer, deliver to each Holder written notice thereof, signed
by the Chief Financial Officer or Chief Executive Officer of the Issuer. Upon
receipt of such notice, the Holders shall discontinue disposition of the
Registrable Securities covered by a Registration Statement and prospectus until
such Holders (x) are advised in writing by the Issuer that the use of a
Registration Statement and prospectus (and offers and sales thereunder) may be
resumed, (y) have received copies of a supplemental or amended prospectus, if
applicable, and (z) have received copies of any additional or supplemental
filings which are incorporated or deemed to be incorporated by reference into
such prospectus. The Issuer will exercise commercially reasonable efforts to
ensure that the use of a Registration Statement and prospectus may be resumed as
quickly as practicable, provided, however, that in the event of a Suspension
Event, the Issuer’s obligation under Section 6.2 to maintain the effectiveness
of a Registration Statement until the expiration of the Effectiveness Period
shall be extended on a day-for-day basis equal to the amount of time that such
Registration Statement shall have been suspended.

(b) The Issuer’s right to suspend the effectiveness of a Registration Statement
and the offers and sales of the Registrable Securities covered thereby, as
described above, shall be for a period of time (the “SUSPENSION PERIOD”)
beginning on the date of the occurrence of the Suspension Event and expiring on
the earlier to occur of (i) the date on which the Suspension Event ceases, or
(ii) thirty (30) days after the occurrence of the Suspension Event; provided,
however, that in the event the Suspension Event relates to a previously
undisclosed proposed or pending material business transaction, the disclosure of
which the Issuer determines in good faith would be reasonably likely to impede
the Issuer’s ability to consummate such transaction, the Issuer may extend the
Suspension Period from 30 days to 45 days; provided, however, that any
Suspension Periods shall not, in the aggregate, exceed 60 days in any 12 month
period. Notwithstanding the provisions of Section 6.2(c) and except with respect
to an extension of a Suspension Period contemplated in the following sentence,
the Issuer shall not be obligated to pay liquidated damages for the first thirty
(30) days of any such Suspension Period in which the effectiveness of a
Registration Statement has been suspended in accordance with this Section 6.5.
In addition, notwithstanding the foregoing, a Suspension Period may be extended
beyond the periods contemplated by this Section 6.5(b) if the Suspension Event
is a Suspension Event described in clause (iii) of Section 6.5(a) (subject to
the Issuer’s obligation to pay liquidated damages with respect to such extension
pursuant to Section 6.2(c)).

ARTICLE 7

INDEMNIFICATION

7.1 INDEMNIFICATION RELATING TO REGISTRATION RIGHTS. (a) Subject to Section 7.3,
with respect to any registration, effected or to be effected pursuant to
Article 6 of this Agreement, the Issuer shall indemnify each Holder of
Registrable Securities whose securities are included in a Registration
Statement, each of such Holder’s directors and officers, each underwriter (as
defined in the Securities Act) of the securities sold by such Holder (if any),
and each Person who controls (within the meaning of the Securities Act) any such
Holder or underwriter (a “CONTROLLING PERSON”) from and against all losses,
damages, liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) or deficiencies (collectively, “LOSSES”) of any
such Holder or any such underwriter or Controlling Person if any of the
foregoing arise out of:

(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus or supplement or amendment thereto (including any
related registration statement) incident to any such registration; or

(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statement therein, in the
light of the circumstances under which it was made, not misleading,

in each case, relating to any action or inaction required of the Issuer in
connection with any such registration, and will reimburse as incurred each such
Person entitled to indemnity under this Section 7.1 for all legal and other
expenses reasonably incurred in connection with investigating or defending any
such Losses; provided, however, that, the foregoing indemnity and reimbursement
obligation shall not be applicable to the extent (and solely to the extent) that
any such matter arises out of or is based on (A) any untrue statement (or
alleged untrue statement) or omission (or alleged omission) made in reliance
upon and in conformity with written information furnished to the Issuer by or on
behalf of such Holder or by or on behalf of such an underwriter specifically for
use in such prospectus or supplement or amendment thereto, or (B) the failure of
the Holder to comply with its obligations to discontinue disposition of
Registrable Securities during the suspension of a Registration Statement as set
forth in Section 6.5(a) after due notice thereof by the Issuer.

(b) Subject to Section 7.3, with respect to any registration, qualification or
compliance effected or to be effected pursuant to this Agreement, each Holder of
Registrable Securities whose securities are included in a Registration
Statement, shall, severally and not jointly, indemnify the Issuer or any
Controlling Person, and the directors and officers of the Issuer or any
Controlling Person, from and against all Losses of the Issuer if any of the
foregoing arise out of:

(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus or supplement or amendment thereto (including any
related Registration Statement, notification or the like) incident to any such
registration, qualification or compliance; or

(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statement therein, in the
light of the circumstances under which it was made, not misleading; or

in each case, relating to any action or inaction required of such Holder in
connection with any such registration, qualification or compliance, and will
reimburse the Issuer for all legal and other expenses reasonably incurred in
connection with investigating or defending any such Losses; provided, however,
that, the foregoing indemnity and reimbursement obligation shall only be
applicable to the extent (and solely to the extent) that any such matter arises
out of or is based on any untrue statement (or alleged untrue statement) or
omission (or alleged omission) made in reliance upon and in conformity with
written information furnished to the Issuer by or on behalf of the Holder
specifically for use in such prospectus, offering circular or other document;
provided, however, that, the obligation of the Holder hereunder shall be limited
to an amount equal to the net proceeds to the Holder of Registrable Securities
sold as contemplated hereunder.

7.2 INDEMNIFICATION WITH RESPECT TO STOCKHOLDER SUIT. Subject to Section 7.3,
the Issuer shall indemnify each Investor and each Controlling Person of such
Investor from and against all Losses of any such Investor or Controlling Person
if any of the foregoing arise solely as a result of the issuance by the Issuer
of the Securities pursuant to this Agreement, and will reimburse the Issuer for
all legal and other expenses reasonably incurred in connection with
investigating or defending any such Losses; provided, however, that the
foregoing indemnity shall not apply to Losses arising out of or relating to
(i) a violation by an Investor of applicable securities laws, (ii) a breach by
an Investor of its representations and warranties contained in this Agreement or
(iii) sales, pledges, margin sales and similar transactions by such Investor to
or with any other stockholders of the Issuer.

7.3 INDEMNIFICATION PROCEDURES. Each Person entitled to indemnification under
this Section (an “INDEMNIFIED PARTY”) shall give notice as promptly as
reasonably practicable to each party required to provide indemnification under
this Section (an “Indemnifying Party”) of any action commenced against or by it
in respect of which indemnity may be sought hereunder, but failure to so notify
an Indemnifying Party shall not relieve such Indemnifying Party from any
liability that it may have otherwise than on account of this indemnity agreement
so long as such failure shall not have materially prejudiced the position of the
Indemnifying Party. Upon such notification, the Indemnifying Party shall assume
the defense of such action if it is a claim brought by a third party, if and
after such assumption the Indemnified Party shall not be entitled to
reimbursement of any expenses incurred by it in connection with such action
except as described below. In any such action, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the contrary or
(ii) the named parties in any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing or conflicting interests between them. The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent (which shall not be unreasonably withheld or delayed by such
Indemnifying Party), but if settled with such consent or if there be final
judgment for the plaintiff, the Indemnifying Party shall indemnify the
Indemnified Party from and against any loss, damage or liability by reason of
such settlement or judgment.

ARTICLE 8

CONDITIONS TO CLOSING

8.1 CONDITIONS TO THE OBLIGATIONS OF THE INVESTORS. The obligation of the
Investors to proceed with the Closing is subject to the following conditions any
and all of which may be waived, in whole or in part, to the extent permitted by
applicable law:

(a) Representations and Warranties. Each of the representations and warranties
of the Issuer contained in this Agreement shall be true and correct in all
material respects as of the Closing as though made on and as of the Closing
(except such representations and warranties qualified by materiality or Material
Adverse Effect which shall be true and correct in all respects), except (i) for
changes specifically permitted by this Agreement, and (ii) that those
representations and warranties which address matters only as of a particular
date shall remain true and correct in all material respects as of such date
(except such representations and warranties qualified by materiality or Material
Adverse Effect which shall be true and correct in all respects). Unless the
Investors receive written notice to the contrary at the Closing, the Investors
shall be entitled to assume that the preceding is accurate in all respects at
the Closing.

(b) Agreement and Covenants. The Issuer shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing. Unless the
Investors receive written notice to the contrary at the Closing, the Investors
shall be entitled to assume that the preceding is accurate in all respects at
the Closing.

(c) No Order. No governmental authority or other agency or commission or federal
or state court of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.

(d) Opinion of Issuer’s Counsel. The Investors and the Placement Agent shall
have received an opinion of Issuer’s counsel, dated the Closing Date, with
respect to legal matters customary for private offerings of this type.

(e) Securities Exemptions. The offer and sale of the Securities pursuant to this
Agreement shall be exempt from the registration requirements of the Securities
Act and the registration and/or qualification requirements of all applicable
state securities laws.

(f) No Suspension of Trading or Listing of Common Stock. The Common Stock of the
Issuer (i) shall be designated for quotation or listed on The Nasdaq Capital
Market and (ii) shall not have been suspended from trading on Nasdaq Capital
Market.

(g) Officer’s Certificate. The Issuer shall have delivered to the Investors a
certificate of the Issuer executed by an officer of the Issuer attaching and
certifying to the truth and correctness of (1) the Issuer’s Certificate of
Incorporation; (2) the Issuer’s By-laws; and (3) the resolutions adopted by the
Issuer’s Board of Directors in connection with the transactions contemplated by
this Agreement.

8.2 CONDITIONS TO THE OBLIGATIONS OF THE ISSUER. The obligation of the Issuer to
proceed with the Closing is subject to the following conditions any and all of
which may be waived, in whole or in part, to the extent permitted by applicable
law:

(a) Representations and Warranties. Each of the representations and warranties
of the Investors contained in this Agreement shall be true and correct as of the
Closing as though made on and as of the Closing, except (i) for changes
specifically permitted by this Agreement, and (ii) that those representations
and warranties which address matters only as of a particular date shall remain
true and correct as of such date. Unless the Issuer receives written
notification to the contrary at the Closing, the Issuer shall be entitled to
assume that the preceding is accurate in all respects at the Closing.

(b) Agreement and Covenants. The Investors shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing.
Unless the Issuer receives written notification to the contrary at the Closing,
the Issuer shall be entitled to assume that the preceding is accurate in all
respects at the Closing.

(c) No Order. No governmental authority or other agency or commission or federal
or state court of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.

(d) Securities Exemptions. The offer and sale of the Securities pursuant to this
Agreement shall be exempt from the registration requirements of the Securities
Act and the registration and/or qualification requirements of all applicable
state securities laws.

(e) No Suspension of Trading or Listing of Common Stock. The Common Stock of the
Issuer (i) shall be designated for quotation or listed on the Nasdaq Capital
Market and (ii) shall not have been suspended from trading on the Nasdaq Capital
Market.

ARTICLE 9

MISCELLANEOUS

9.1 DEFINED TERMS. As used herein the following terms shall have the following
meanings:

“AFFILIATE” shall have the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as in effect on the date hereof.

“BUSINESS DAY” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“CERTIFICATE OF INCORPORATION” means the Issuer’s Certificate of Incorporation,
as the same may be supplemented, amended or restated from time to time.

“CONTRACT” means any indenture, lease, sublease, loan agreement, mortgage, note,
restriction, commitment, obligation or other contract, agreement or instrument.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“GOVERNMENTAL AUTHORITY” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“EFFECTIVENESS DATE” means (a) with respect to the initial Registration
Statement, the earliest to occur of (a) if there is no review of the
Registration Statement by the SEC, the 90th calendar day following the Closing
Date, provided that if such date is not a Business Day, then the next subsequent
Business Day after such 90th calendar day, (b) if the SEC reviews the
Registration Statement, the 120th calendar day following the Closing Date,
provided that if such date is not a Business Day, then the next subsequent
Business Day after such 120th calendar day or (c) the fifth Business Day
following the date on which the Issuer is notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, and (b) with respect to any additional Registration
Statements that may be required to register the resale of any Additional Shares,
the earliest to occur of (a) if there is no review of the Registration Statement
by the SEC, the 90th calendar day following the date on which the Issuer first
has the obligation to issue the Additional Shares, provided that if such date is
not a Business Day, then the next subsequent Business Day after such 90th
calendar day, (b) if the SEC reviews the Registration Statement, the 120th
calendar day following the date on which the Issuer first has the obligation to
issue the Additional Shares, provided that if such date is not a Business Day,
then the next subsequent Business Day after such 120th calendar day or (c) the
fifth Business Day following the date on which the Issuer is notified by the SEC
that the Registration Statement will not be reviewed or is no longer subject to
further review and comments.

“FILING DATE” means (a) with respect to the initial Registration Statement, the
45th calendar day following the Closing Date, provided that if such date is not
a Business Day, then the next subsequent Business Day after such 45th calendar
day, and (b) with respect to any additional Registration Statements that may be
required to register the resale of any Additional Shares, the 45th calendar day
following the date on which the Issuer first has the obligation to issue the
Additional Shares, provided that if such date is not a Business Day, then the
next subsequent Business Day after such 45th calendar day.

“LIEN” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code or comparable law
or any jurisdiction in connection with such mortgage, pledge, security interest,
encumbrance, lien or charge).

“MATERIAL ADVERSE CHANGE (OR EFFECT)” means a material and adverse change in (or
effect on) the financial condition, properties, assets, liabilities, rights,
obligations, operations or business, of a Person and its Subsidiaries taken as a
whole. As used in this Agreement with reference to the Issuer, “Material Adverse
Change (or Effect)” shall not include any change, event, violation, inaccuracy,
circumstance or effect directly and primarily resulting from (i) changes in
general economic conditions or changes affecting the industry generally in which
the Issuer operates (provided that such changes do not affect the Issuer in a
substantially disproportionate manner) or (ii) changes in the trading prices for
the Issuer’s Common Stock which are unrelated to a breach by the Issuer of this
Agreement.

“PER SHARE PURCHASE PRICE” shall equal $0.40625.

“PER WARRANT SHARE PURCHASE PRICE” shall equal $0.09375.

“PERSON” means an individual, partnership, corporation, business trust, joint
stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.

“REGISTER”, “REGISTERED” and “REGISTRATION” refer to a registration of the
offering and sale or resale of Common Stock effected by preparing and filing a
registration statement in compliance with the Securities Act and the declaration
or ordering of the effectiveness of such registration statement.

“REGISTRABLE SECURITIES” means all Shares and Warrant Shares acquired by the
Investors, any Additional Shares which may be acquired by the Investors, any
shares of Common Stock issuable upon exercise of warrants issued to any
placement agent as compensation in connection with the financing that is the
subject of this Agreement and any other shares of Common Stock or other
securities issued in respect of such shares by way of a stock dividend or stock
split or in connection with a combination or subdivision of the Issuer’s Common
Stock or by way of a recapitalization, merger or consolidation or reorganization
of the Issuer; provided, however, that, as to any particular securities, such
securities will cease to be Registrable Securities when they have been sold
pursuant to registration or in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions and restrictive legends with respect
thereto are removed upon the consummation of such sale.

“REGISTRATION STATEMENT” means each of the following: (i) the initial
registration statement, and (ii) any additional registration statements required
to register the resale of any Additional Shares not previously registered for
resale, and including, in each case, the prospectus, amendments and supplements
to each such registration statement or prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“REQUIREMENTS OF LAW” means as to any Person, the certificate of incorporation,
bylaws or other organizational or governing documents of such person, and any
domestic or foreign and federal, state or local law, rule, regulation, statute
or ordinance or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.

“RESET PERIOD” means the 20 Trading Days immediately following the filing by the
Issuer of a Current Report on Form 8-K disclosing the effectiveness of the
Reverse Stock Split.

“RESET PRICE” means the VWAP of the Common Stock during the Reset Period.

“REVERSE STOCK SPLIT” means any reverse stock split of the Issuer’s Common
Stock.

“SEC” means the Securities and Exchange Commission.

“SECURITIES” means the Shares, the Warrants, the Warrant Shares and, if
applicable, the Additional Shares.

“SECURITIES ACT” means the Securities Act of 1933, as amended.

“SHORT SALES” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

“SPECIAL REGISTRATION STATEMENT” shall mean (a) a registration statement
relating to any employee benefit plan, including any registration statement on
Form S-8, or (b) with respect to any corporate reorganization or transaction
under Rule 145 of the Securities Act, including any registration statements
related to the issuance or resale of securities issued in such a transaction,
including any registration statement on Form S-4, or (c) a registration related
to stock issued upon conversion of debt securities.

“SUBSIDIARY” means as to any Person, a corporation or limited partnership of
which more than 50% of the outstanding capital stock or partnership interests
having full voting power is at the time directly or indirectly owned or
controlled by such Person.

“THRESHOLD PRICE” means the closing sales price of the Common Stock on the
Nasdaq Stock Market on the Trading Day on which the Issuer files a Current
Report on Form 8-K disclosing the effectiveness of the Reverse Stock Split.

“TRADING DAY” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“TRADING MARKET” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, the Nasdaq Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“VWAP” means with respect to any date of determination, the daily volume
weighted average price (as reported by Bloomberg using the VAP function) of the
Common Stock on such date of determination, or if there is no such price on such
date of determination, then the daily volume weighted average price on the date
nearest preceding such date.

“WARRANT SHARES” means the shares of Common Stock issuable upon exercise of the
Warrants.

9.2 OTHER DEFINITIONAL PROVISIONS. (a) All terms defined in this Agreement shall
have the defined meanings when used in any certificates, reports or other
documents made or delivered pursuant hereto or thereto, unless the context
otherwise requires.

(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

(c) All accounting terms shall have a meaning determined in accordance with
GAAP.

(d) As used herein, the neuter gender shall also denote the masculine and
feminine, and the masculine gender shall also denote the neuter and feminine,
where the context so permits.

(e) The words “hereof,” “herein” and “hereunder,” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole (including
any Exhibits hereto) and not to any particular provision of this Agreement.

9.3 NOTICES. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, electronic
mail transmission, or facsimile transmission, to the following addresses,
electronic mail addresses and Fax numbers (or to such other addresses,
electronic mail addresses or Fax numbers which such party shall subsequently
designate in writing to the other party):

(a) if to the Issuer to:

Loudeye Corp.

1130 Rainier Avenue South

Seattle, WA 98144

Attention: Michael A. Brochu, President and Chief Executive Officer

Fax: (206) 830-4009

Email: mike.brochu@loudeye.com

With copies to:

Chris J. Pollak, Chief Financial Officer
Fax: (206) 832-4009
Email: chris.pollak@loudeye.com

Eric S. Carnell, Esq., General Counsel
Fax: (206) 832-4009
Email: eric.carnell@loudeye.com

W. Alex Voxman, Esq.
Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, CA 90071
Fax: (213) 891-8763
Email: alex.voxman@lw.com

(b) if to an Investor, to the address (or Fax umber or electronic mail address)
set forth next to such Investor’s name on such Investor’s signature page hereto.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered by
hand, by messenger or by courier, or if sent by facsimile, upon confirmation of
receipt, or if sent by electronic mail, upon transmission by the sender. If the
address, electronic mail address or Fax number of any Investor listed on the
signature pages hereto is the same as the address of an Affiliate of such
Investor that is also an Investor under this Agreement, then notice to any such
Investor shall constitute valid notice with respect to such Investor and any and
all of such Investor’s Affiliates.

9.4 STOCK SPLITS, DIVIDENDS AND OTHER SIMILAR EVENTS. The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, reorganization or other similar event that may occur with respect to
the Issuer after the date hereof.

9.5 ENTIRE AGREEMENT. This Agreement (including the Exhibits attached hereto)
and other documents delivered at the Closing pursuant hereto, contain the entire
understanding of the parties in respect of its subject matter and supersedes all
prior agreements and understandings between or among the parties with respect to
such subject matter. The Exhibits constitute a part hereof as though set forth
in full above.

9.6 EXPENSES; TAXES. Except as otherwise provided in this Agreement, the parties
shall pay their own fees and expenses, including their own counsel fees,
incurred in connection with this Agreement or any transaction contemplated
hereby. Any sales tax, stamp duty, deed transfer or other tax (except taxes
based on the income of the Investor) arising out of the initial issuance of the
Securities (but not with respect to subsequent transfers) by the Issuer to the
Investor and consummation of the transactions contemplated by this Agreement
shall be paid by the Issuer.

9.7 AMENDMENT; WAIVER. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Issuer and Investors holding, or obligated to purchase, at least two thirds of
the Registrable Securities or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No failure to exercise, and no
delay in exercising, any right, power or privilege under this Agreement shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision,
nor shall any waiver be implied from any course of dealing between the parties.
No extension of time for performance of any obligations or other acts hereunder
or under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts. The rights and remedies
of the parties under this Agreement are in addition to all other rights and
remedies, at law or equity, that they may have against each other.

9.8 BINDING EFFECT; ASSIGNMENT. The rights and obligations of this Agreement
shall bind and inure to the benefit of the parties and their respective
successors and legal assigns. The rights and obligations of this Agreement may
not be assigned by any party without the prior written consent of the other
party.

9.9 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

9.10 SURVIVAL. The representations and warranties of the Issuer and the
Investors contained in Sections 3 and 4 and the agreements and covenants set
forth in Sections 5, 6, 7 and 9 shall survive the Closing. Each Investor shall
be responsible only for its own representations, warranties, agreements and
covenants hereunder.

9.11 HEADINGS. The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.

9.12 GOVERNING LAW; INTERPRETATION. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Warrants
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Warrants (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of this Agreement and the Warrants), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto (including its
affiliates, agents, officers, directors and employees) hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement or
the Warrants, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

9.13 SEVERABILITY. The parties stipulate that the terms and provisions of this
Agreement are fair and reasonable as of the date of this Agreement. However, any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. If,
moreover, any of those provisions shall for any reason be determined by a court
of competent jurisdiction to be unenforceable because excessively broad or vague
as to duration, activity or subject, it shall be construed by limiting, reducing
or defining it, so as to be enforceable.

[SIGNATURES AND OTHER INVESTOR INFORMATION FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed and delivered as of the date set forth below.

     
NAME OF INVESTOR:
  ADDRESS FOR NOTICES (Please Print):
 
   
SIGNATURE:
  Attention:
By:
  Fax:
—
  E-mail:
Name:
  Tax Identification #:
Title:
 


Exact Name to appear on Stock Certificate and Warrant:

Number of Units Subscribed For:

Subscription Amount: $

2

The Investor hereby provides the following additional information:

(a) Excluding the shares of Common Stock subscribed for above, set forth below
is the number of shares of Common Stock and options rights or warrants of
LOUDEYE CORP. (“OPTIONS” and together with the Common Stock, “SECURITIES”) which
the Investor beneficially owns or of which the Investor is the record owner on
the date hereof. Please refer to the explanation of beneficial ownership on
Exhibit C attached hereto. If none, please so state.

Number of Shares:      (excluding the Shares subscribed for above)

Number of Options:      

Please indicate by an asterisk (*) above if the Investor disclaims “beneficial
ownership” of any of the above listed Securities, and indicate in response to
question (b) below who has beneficial ownership.

(b) If the Investor disclaims “beneficial ownership” in question (a), please
furnish the following information with respect to the person(s) other than the
Investor who is the beneficial owner(s) of the Securities in question. If not
applicable, please check box: [ ]

Name of Beneficial Owner:

Relationship to the Investor:

Number of Securities Beneficially Owned:

3

NAME OF INVESTOR:

(c) As to the Securities indicated as being “beneficially owned” in answers to
question (a) and (b) does any person other than the person identified as the
“beneficial owner” have:

(i) the sole or shared power to vote or to direct the vote of any such
Securities?

Yes No

or (ii) the sole or shared power to dispose or to direct the disposition of any
such Securities (referred to as “dispositive power”)?

Yes No

If the answer is “Yes” to either of the forgoing questions, the Investor should
set forth below the name and address of each person who has either such power or
with whom the indicated “beneficial owner” shares such power, together with such
number of shares to which such rights relates.

IF THE INVESTOR IS AN ENTITY OR A TRUST:

The Investor must list the name of each natural person associated with the
Investor entity or trust who has or shares voting or dispositive power with
respect to the shares indicated as being “beneficially owned” in answers to
questions (a) or (c). For an investment or holding company, the investment
manager(s) would normally be the person(s) who hold(s) or share(s) voting and
dispositive power. For a trust, the natural person(s) holding or sharing voting
or dispositive power would normally be the trustee(s). For other types of
entities, the natural person(s) holding or sharing voting or dispositive power
would normally be the officer(s) empowered by the board of directors to make
such decisions, or if there is no such officer, each of the directors.
Disclosure is required for each natural person who in practice has voting or
dispositive power, regardless of that person’s formal title or position within
the organization.

4

NAME OF INVESTOR:

             
 
  Type of Power:  
 

Name of Natural
Person
  Voting/Dispositive/
Both  
Address  
Position or Title

(d) In any pending legal proceeding, is the Investor or any of its affiliates a
party, or does the Investor or any such associate have an interest, adverse to
the Issuer or any affiliate of the Issuer?

Yes No

If the answer is “Yes,” please describe, and state the nature and amount of,
such interest.

(e) Is there any family relationship (including relationships by blood,
marriage, and adoption, except those more remote than first cousin) between the
Investor or any of its affiliates and any director or officer of the Issuer, any
affiliate of the Issuer or any person who has been chosen to become a director
or officer of the Issuer?

Yes No

If the answer is “Yes,” please describe the relationship.

5

NAME OF INVESTOR:

(f) Are any of the Securities listed in response to question (a) the subject of
a voting agreement, contract or other arrangement whereby others have voting
control over, or any other interest in, any of the Investor’s Securities? [ ]
Yes [ ] No

If the answer is “Yes”, please give details:

(g) Please describe each position, office or other material relationship which
the Investor has had with the Issuer or any of its affiliates, including any
Subsidiary of the Issuer, within the past three years. Please include a
description of any loans or other indebtedness, and any contracts or other
arrangements or transactions involving a material amount, payable by the
Investor to the Issuer or any of its affiliates, including its Subsidiaries, or
by the Issuer or any of its affiliates, including its Subsidiaries, to the
Investor. “Affiliates” of the Issuer include its directors and executive
officers, and any other person controlling or controlled by the Issuer. IF NONE,
PLEASE SO STATE.

Answer:

(h) Please provide the name and address of other person(s), if any, to whom any
proxy statements, registration statements (including notice of effectiveness
thereof), prospectuses or similar documents and information should be delivered
by the Issuer on behalf of the Investor in the future, with respect to the
Investor’s shares:

(i) Please advise of special stock certificate delivery requirements for
closing, if any:

(j) Please advise if a NASD member has placed with you the Securities being
purchased hereunder: (Name of Member:)

(k) is the Investor (i) an NASD Member (see definition), (ii) a Controlling (see
definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering or (v) an Affiliate (see
definition) of a Member of the NASD; or (b) does the Investor own any shares or
other securities of any NASD Member not purchased in the open market; or (c) has
the Investor or its affiliates made any subordinated loans to any NASD Member?

6

Answer: [ ] Yes [ ] No (If “yes,” please describe below)

(l) Does the Investor have any oral and/or written agreements with any Member of
the NASD or Person Associated With a Member of the NASD concerning the
disposition of your securities of the Issuer?

Answer: [ ] Yes [ ] No

If “yes,” please briefly describe such agreement and attach copies of written
agreements or correspondence describing such arrangement.

DEFINITIONS

Affiliate. An Affiliate of any person (for purposes hereof a “person” includes a
partnership, corporation or other legal entity such as a trust or estate) is a
person which controls, is controlled by or is under common control with such
person. For purposes of this definition:

(i) a person should be presumed to control a Member of the NASD if the person
beneficially owns 10% or more of the outstanding voting securities of a Member
of the NASD which is a corporation, or beneficially owns a partnership interest
in 10% or more of the distributable profits or losses of a Member of the NASD
which is partnership;

(ii) a Member of the NASD should be presumed to control a person if the Member
of the NASD and Persons Associated With the Member of the NASD beneficially own
10% or more of the outstanding voting securities of a person which is a
corporation, or beneficially own a partnership interest in 10% or more of the
distributable profits or losses of a person which is a partnership; and

(iii) a person should be presumed to be under common control with a Member of
the NASD if:

(1) the same person controls both the Member of the NASD and such person by
beneficially owning 10% or more of the outstanding voting securities of the
Member of the NASD and other such person which is a corporation, or by
beneficially owning a partnership interest in 10% or more of the distributable
profits or losses of the Member of the NASD and other such person which is a
partnership; or

(2) a person having the power to direct or cause the direction of the management
or policies of the Member of the NASD also has the power to direct or cause the
direction of the management or policies of the other entity in question.

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities
Act)

NASD Member. The term “NASD member” means any broker or dealer admitted to
membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means (1) a natural person who is registered or has applied
for registration under the Rules of Association of the NASD; (2) a sole
proprietor, partner, officer, director, or branch manager of a member, or other
natural person occupying a similar status or performing similar functions, or a
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a member, whether or not any
such person is registered or exempt from registration with the NASD under the
NASD By-laws or the Rules of Association of the NASD; and (3) for purposes of
NASD Rule 8210, any other person listed on Schedule A of Form BD of a member.
(NASD Manual, By-laws Article I, Definitions)

Underwriter or a Related Person. The term “underwriter or a related person” for
these purposes means, with respect to a proposed offering, underwriters,
underwriters’ counsel, financial consultants and advisors, finders, members of
the selling or distribution group, and any and all other persons associated with
or related to any of such persons. (NASD Interpretation)

7

      ACCEPTED: LOUDEYE CORP.
By:
  /s/ Michael A. Brochu
 
   
Name:
Title:
  Michael A. Brochu
President & Chief Executive Officer
 
   
Dated:
  February 20, 2006

8

ANNEX I

LIST OF INVESTORS

                 
INVESTOR
  SUBSCRIPTION AMOUNT
  UNITS PURCHASED

Bristol Investment Fund, Ltd.
  $ 1,125,000.00       2,250,000  
Capital Ventures International
  $ 500,000.00       1,000,000  
Cranshire Capital, LP
  $ 1,125,000.00       2,250,000  
Crescent International Ltd.
  $ 300,000.00       600,000  
Iroquois Master Fund Ltd.
  $ 500,000.00       1,000,000  
Nite Capital LP
  $ 650,000.00       1,300,000  
Omricon Master Trust
  $ 600,000.00       1,200,000  
Portside Growth and Opportunity Fund
  $ 750,000.00       1,500,000  
RAQ, LLC
  $ 250,000.00       500,000  
Smithfield Fiduciary LLC
  $ 750,000.00       1,500,000  
Truk International Fund, LP
  $ 20,000.00       40,000  
Truk Opportunity Fund, LLC
  $ 180,000.00       360,000  
Vicis Capital Master Fund
  $ 1,500,000.00       3,000,000  
TOTAL
  $ 8,250,000.00       16,500,000  
 
               

9

EXHIBIT A

10

FORM OF WARRANT
EXHIBIT B

Rule 501—Definitions and Terms Used in Regulation D.

As used in Regulation D, the following terms shall have the meaning indicated:

a. Accredited investor. Accredited investor shall mean any person who comes
within any of the following categories, or who the issuer reasonably believes
comes within any of the following categories, at the time of the sale of the
securities to that person:

1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

3. Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

5. Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) and

8. Any entity in which all of the equity owners are accredited investors.

11

EXHIBIT C

Explanation of “BENEFICIAL OWNERSHIP”

Securities that are subject to a power to vote or dispose are deemed
beneficially owned by the person who holds such power, directly or indirectly.
This means that the same securities may be deemed beneficially owned by more
than one person, if such power is shared. In addition, the beneficial ownership
rules provide that shares which may be acquired upon exercise of an option or
warrant, or which may be acquired upon the termination of a trust, discretionary
account or similar arrangement, which can be effected within a period of 60 days
from the date of determination, are deemed to be “beneficially” owned.
Furthermore, shares that are subject to rights or powers even though such rights
or powers to acquire are not exercisable within the 60-day period may also be
deemed to be beneficially owned if the rights or powers were acquired “with the
purpose or effect of changing or influencing the control of the Issuer or in
connection with or as a participant in any transaction having such purpose or
effect.”

In determining whether securities are “beneficially owned,” benefits which are
substantially equivalent to those of ownership by virtue of any contract,
understanding, relationship, agreement or other arrangement should cause the
securities to be listed as “beneficially owned.”

Thus, for example, securities held for a person’s benefit in the name of others
or in the name of any estate or trust in which such person may be interested
should also be listed. Securities held by a person’s spouse, children or other
members of such person’s family who are such person’s dependents or who live in
such person’s household should be listed as “beneficially owned” unless such
person does not enjoy benefits equivalent to those of ownership with respect to
such securities.

If a person has a proprietary or beneficial interest in a controlled
corporation, partnership, personal holding company, trust or estate which owns
of record or beneficially any securities, such person should state the amount of
such securities owned by such controlled corporation, partnership, personal
holding company, trust or estate in lieu of allocating such person’s proprietary
interest, and by note or otherwise, please indicate that. In any case, the name
of the controlled corporation, partnership, personal holding company, or estate
must be stated.

In all cases the nature of the beneficial ownership should be stated.

12

EXHIBIT D

Wire Transfer Instructions

13